Citation Nr: 1806503	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2012 from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

For clarification purposes, the Board notes that the Veteran's claim was certified as one for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include under the provisions of 38 U.S.C. § 1151.  However, review of the record reflects that the RO never initially adjudicated the Veteran's 1151 claim in a rating decision.  Rather, this issue was only considered within in a September 2015 Supplemental Statement of the Case.

Importantly, compensation benefits pursuant to 38 U.S.C. § 1151 are a separate cause of action from standard service connection and must be initially adjudicated as such.  That said, the record is still silent as to the Agency of Original Jurisdiction (AOJ) initially adjudicating the Veteran's 1151 claim.  As a result, the Board does not have jurisdiction over the 1151 claim; therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).  In light of the aforementioned procedural history, the Board has re-characterized the issues on appeal solely as claims for entitlement to service connection.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran, by way of his representative, indicated that he wished to withdraw his appeal for entitlement to service connection for peripheral neuropathy of the right and left lower extremities.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, by the Veteran, have been met, and the appeal is withdrawn.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in August 2017 written correspondence, the Veteran, by way of his representative, withdrew his appeals for service connection.  There are no remaining allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The claims for entitlement to service connection for peripheral neuropathy of the right and left lower extremities are dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


